Citation Nr: 1202791	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  03-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for peripheral neuropathy, blood clots, and blockage of the right lower extremity, to include as secondary to service-connected varicose veins of the left lower extremity.

2.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to a disability rating in excess of 20 percent for thrombophlebitis and varicose veins of the left lower extremity.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran and his grandson.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1942 to August 1943.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied an increased disability rating for service-connected thrombophlebitis and varicose veins of the left lower extremity.  Thereafter, the case was transferred to the RO in St. Louis, Missouri. 

In a February 2004 decision, the Board denied the Veteran's claim for an increased disability rating for his service-connected thrombophlebitis and varicose veins of the left lower extremity.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2006 order, vacated the Board's February 2004 decision and remanded the case for readjudication consistent with the joint motion for remand.  In June 2008, the Board remanded the case for further development consistent with the joint motion.  

During the course of the Veteran's appeal, he subsequently perfected an appeal of an October 2006 rating decision that denied a claim for service connection for peripheral neuropathy, blood clots and blockage of the right lower extremity, to include as secondary to service-connected varicose veins of the left lower extremity.  He also perfected an appeal of a January 2009 rating decision that denied an increased rating for his service-connected peripheral neuropathy of the left lower extremity.  These issues have been merged into the instant appeal and were most recently remanded by the Board along with the claim for an increased rating for thrombophlebitis and varicose veins of the left lower extremity in November 2010.

A review of the claims files reveals that although the October 2006 rating decision clearly reopened and then denied the Veteran's claim of entitlement to service connection for peripheral neuropathy, blood clots and blockage of the right lower extremity on its merits, the Board has a duty, under applicable law, to address the "new and material evidence" requirement in this claim.  If it is found that no new and material evidence has been submitted, the merits of the claim may not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

In September 2010, the Veteran testified at a travel board hearing at the RO before the undersigned.  A transcript of that hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for peripheral neuropathy, blood clots, and blockage of the right lower extremity, to include as secondary to service-connected varicose veins of the left lower extremity, was initially denied in a January 2003 rating decision.  

2.  The evidence received since the January 2003 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's peripheral neuropathy of the left lower extremity has most nearly approximated complete paralysis of the external popliteal nerve. 

4.  For the period prior to July 21, 2004, the Veteran's thrombophlebitis and varicose veins of the left lower extremity manifested stasis pigmentation and visible varicose veins that were nonpainful upon palpation without edema.

5.  For the period beginning July 21, 2004, the Veteran's thrombophlebitis and varicose veins of the left lower extremity have manifested persistent edema and stasis pigmentation without ulceration or subcutaneous induration. 


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service connection for peripheral neuropathy, blood clots, and blockage of the right lower extremity, to include as secondary to service-connected varicose veins of the left lower extremity is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has not been received to reopen service connection for peripheral neuropathy, blood clots, and blockage of the right lower extremity, to include as secondary to service-connected varicose veins of the left lower extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521 (2011).

4.  For the period prior to July 21, 2004, the criteria for a rating in excess of 20 percent for thrombophlebitis and varicose veins of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7115, 7120, 7121 (2011).

5.  For the period beginning July 21, 2004, the criteria for a rating of 40 percent, but not higher, for thrombophlebitis and varicose veins of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7115, 7120, 7121 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Service Connection

The Veteran's claim for entitlement to service connection for peripheral neuropathy, blood clots, and blockage of the right lower extremity was initially denied in an unappealed January 2003 rating decision.  The RO found that the evidence of record did not establish a link between the Veteran's neurological and vascular disabilities of the right lower extremity and active duty service or the service-connected varicose veins of the left lower extremity.  The Veteran did not appeal the January 2003 denial of his claim and the rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The evidence received since the January 2003 rating decision includes the Veteran's testimony at the September 2010 hearing, records of private and VA treatment, and the reports of VA examinations conducted in September 2006, December 2008, and July 2011.  With respect to the Veteran's testimony in September 2010, he reported that the manifestations of his right lower extremity disability were similar to those of the service-connected left lower extremity varicose veins.  In addition, he testified that his private doctors had indicated his right lower extremity problems could be related to his vascular problems in the left leg.  The credibility of the Veteran's testimony is presumed for the purposes of determining whether such statements are new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, these arguments are cumulative and redundant of evidence already of record at the time of the January 2003 rating decision.  For example, in a July 2002 statement, the Veteran reported that a loss of nerve endings in his legs and right leg blockage were due to his service-connected varicose veins.  Thus, the Veteran's recent statements and testimony cannot serve as a basis for reopening the claim for service connection. 

Furthermore, while the Veteran testified in September 2010 that his doctors believed his neurological and vascular problems in his right leg were due to the service-connected left leg varicose veins, treatment records from the Veteran's private and VA physicians are entirely negative for evidence of a nexus between the two disabilities.  Instead, the treatment records merely note findings of neuropathy, edema, and arterial occlusions in the right leg.  This evidence is new, as it was not of record at the time of the January 2003 rating decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  It merely pertains to the presence of a current disability, but does not provide any evidence of a link between the Veterans's claimed condition and active duty service or the service-connected varicose veins.  

Also associated with the claims file since January 2003 are VA examination reports dating from September 2006, December 2008, and July 2011.  While the December 2008 and July 2011 examinations were predominantly concerned with evaluating the Veteran's disabilities of the left lower extremity, the September 2006 VA examiner included a discussion of the Veteran's right lower extremity problems.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's complaints regarding the right leg were less likely as not secondary to post phlebitis syndrome of the left lower extremity.  As with the clinical records from the Veteran's treating physicians, this evidence is new, but it is not material and does not raise a reasonable possibility of substantiating the claim.  In fact, the opinion of the September 2006 VA examiner weighs against the claim.  The record does not contain any competent evidence of a link between the claimed right leg disability and service or the service-connected varicose veins, and the Board finds that new and material evidence has not been submitted to allow for reopening of the claim.

Increased Rating Claims

The Veteran contends that increased ratings are warranted for his peripheral neuropathy, and thrombophlebitis and varicose veins of the left lower extremity.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3 (2011).

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Peripheral Neuropathy

Service connection for peripheral neuropathy of the left lower extremity was granted in an October 2006 rating decision with an initial 20 percent evaluation assigned effective May 21, 2004.  The January 2009 rating decision on appeal awarded an increased 30 percent evaluation effective December 8, 2008.  Thereafter, in September 2011, a 40 percent evaluation was assigned effective from the original date of service connection, May 21, 2004.  Thus, the Veteran's peripheral neuropathy of the left lower extremity is currently rated as 40 percent disabling throughout the entire claims period. 

The Veteran's peripheral neuropathy is rated under Diagnostic Code 8521 pertaining to the external popliteal nerve (common peroneal).  The currently assigned 40 percent evaluation is the maximum rating under this diagnostic code, and is assigned for complete paralysis with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex foot, extension of the proximal phalanges of toes lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  As the Veteran is already in receipt of the maximum evaluation, an increased rating is not possible under this diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011).  

Although a rating in excess of 40 percent is not possible under Diagnostic Code 8521, Diagnostic Code 8520 pertaining to the sciatic nerve provides for ratings in excess of 40 percent.  Under this diagnostic code, a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  A maximum 80 percent evaluation is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened (or very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

The Board finds that the Veteran's peripheral neuropathy is appropriately rated under Diagnostic Code 8521 and impairment of the external popliteal nerve.  The criteria associated with this diagnostic code more accurately reflects the Veteran's symptoms; he has experienced complete paralysis of the nerve with foot drop and decreased sensation and muscle strength in the ankles and toes.  Although Diagnostic Code 8520 pertaining to the sciatic nerve also includes foot drop, the other symptoms associated with a maximum 80 percent rating for complete paralysis involve muscles and movement of the knee.  None of the physicians who have examined the Veteran have identified involvement of the left knee in the Veteran's neuropathy, aside from the absence of knee reflexes noted by the July 2011 VA examiner.  

Furthermore, the Veteran's peripheral neuropathy was service-connected on the basis that it was secondary to service-connected thrombophlebitis.  Upon VA examination in March 2002, the Veteran was diagnosed with deep vein thrombosis specifically affecting the femoral and popliteal veins.  Similarly, the September 2006 VA examiner noted that the Veteran had loss of tone, bulk, and strength in the anterial tibialis complex.  The Board notes that the external popliteal nerve is also known as the tibialis nerve, and while it is part of the sciatic nerve, it affects the lower part of the leg below the knee including the calf, foot, and toes.  See Dorland's Illustrated Medical Dictionary 1279 (31st ed., 2007) (Dorland's).  The sciatic nerve (ischiadicus) originates in the pelvis and the L4-S3 portion of the lumbar spine and then divides into other nerves further down the leg.  Dorland's, 1276.  Based on the area affected by the service-connected peripheral neuropathy and the symptoms associated with the disability, the Board finds that rating the disability under Diagnostic Code 8521 is appropriate in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (finding that the choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

Therefore, the Veteran is already in receipt of the maximum rating possible under Diagnostic Code 8521, and an increased evaluation is not warranted at anytime during the claims period.  

Thrombophlebitis and Varicose Veins

Service connection for phlebitis of the left leg was granted in a September 1943 rating decision with an initial 10 percent evaluation assigned effective August 8, 1943.  In a March 1959 rating decision, the evaluation was increased to 20 percent effective February 10, 1959, and the disability was recharacterized as thombophlebitis rated as varicose veins.  The April 2002 rating decision on appeal continued the 20 percent evaluation.  

Initially, the Board notes that the Veteran has argued that separate ratings are warranted for his left leg thrombophlebitis and varicose veins.  The Veteran's disability is currently assigned a single 20 percent evaluation under Diagnostic Code 7120 pertaining to varicose veins.  The Veteran was originally service-connected for phlebitis, and both thrombophlebitis and varicose veins have been diagnosed on VA examinations throughout the claims period.  However, the rating criteria for thrombophlebitis and varicose veins are identical.  Diagnostic Code 7120 refers to problems attributable to varicose veins and Diagnostic Code 7121 refers to problems attributable to other venous disease, such as post-phlebitic syndrome regardless of etiology.  Under either code, a 20 percent rating is assigned when there is persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  The next higher rating available is a 40 percent rating, which requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned when there is massive board-like edema with constant pain at rest.  38 U.S.C.A. §§ 4.104, Diagnostic Codes 7120, 7121 (2011). 

In a November 2004 brief, the Veteran's representative argued that 38 C.F.R. § 4.104 did not specifically prohibit the assignment of separate ratings under Diagnostic Codes 7120 and 7121.  However, as the criteria for rating varicose veins and post-phlebitic syndrome under these diagnostic codes are identical and the Veteran has not manifested separate and distinct symptomatology for thrombophlebitis and varicose veins, the Board finds that assigning separate ratings under each diagnostic code would clearly violate VA's rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, separate ratings are not appropriate for the Veteran's thrombophlebitis and varicose veins.

After review of the evidence of record, the Board finds that an increased 40 percent evaluation is warranted under Diagnostic Code 7120 from July 21, 2004.  Prior to this date, the evidence did not establish the presence of persistent edema so as to most nearly approximate an increased rating.  Upon VA examination in March 2002, the Veteran denied experiencing edema and none was noted during the physical examination.  There was evidence of hyperpigmentation in the left ankle and midfoot area, but the Veteran's visible varicose veins were nonpainful upon palpation.  Thus, the Board finds that prior to July 21, 2004 the Veteran's thrombophlebitis and varicose veins did most nearly approximate persistent edema and stasis pigmentation with or without intermittent ulceration and a 40 percent evaluation.  

For the period beginning July 21, 2004, the Veteran manifested edema of the left lower extremity and stasis pigmentation, therefore an increased 40 percent evaluation is warranted.  In July 2004, his private physician noted the presence of edema in the left leg, and upon VA examinations in September 2006, December 2008, and July 2011, the Veteran reported the presence of dependent edema.  Edema was also observed by the VA examiners during physical examinations in December 2008 and July 2011.  The record also establishes the presence of consistent stasis pigmentation during this period as brownish pigmentary deposits were noted by all the VA examiners around the left ankle and midfoot.  Although there is no evidence of ulcerations (and the July 2011 VA examiner specifically found that the Veteran had no ulceration of the left leg), Diagnostic Code 7120 provides for a 40 percent evaluation with or without intermittent ulceration.  Therefore, the Veteran's thrombophlebitis and varicose veins of the left leg most nearly approximate the criteria associated with an increased 40 percent rating for the period beginning July 21, 2004.  

A rating in excess of 40 percent is not warranted during this period as the record clearly does not establish the presence of ulceration of the left lower extremity.  The Veteran has never complained of ulceration, and none of his examining physicians have ever identified ulceration.  As noted above, the July 2011 VA examiner found that the Veteran had no evidence of cellulitis or ulcerations of the left leg.  In addition, the Veteran has not manifested subcutaneous induration.  His varicose veins have been consistently compressible and nontender throughout the claims period.  A rating in excess of 40 percent is therefore not appropriate during the period prior to July 21, 2004.  

The Board has considered whether there are any other diagnostic codes that are applicable to the Veteran's disability, but has found none.  The Board has considered rating the Veteran under Diagnostic Code 7115 pertaining to thrombo-angilitis obliterans (Buerger's Disease), but notes that he has not been diagnosed with this disease and the Rating Schedule already provides a specific Diagnostic Code to account for the Veteran's thrombophlebitis and varicose veins.  Thus, rating the Veteran's disability under Diagnostic Code 7115 is not appropriate in this case.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the assignment of a higher schedular rating other than that discussed above.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2011).

Other Considerations

In reaching the above conclusions, with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and problems with walking; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examination, in treatment records, and at his hearing.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examination and treatment reports.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

Also, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  His peripheral neuropathy and vascular disability of the left lower extremity are manifested by symptoms such as pain, weakness, loss of sensation, and varicose veins.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected left leg disabilities.  During the September 2006 VA examination, the Veteran stated that he had retired from his last employment at a baking company in 1983.  He has not alleged an inability to work or find employment due to his service-connected left leg disabilities and there is no medical evidence that the Veteran's vascular and neurological problems with the left lower extremity have precluded gainful employment.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected peripheral neuropathy, thrombophlebitis, and varicose veins of the left lower extremity.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2011).

With respect to the Veteran's claim to reopen service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the February 2011 VCAA letter, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  In addition, he was informed of the reason for the prior denial of service connection.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claim to reopen.  

Regarding the claims for increased ratings, VA provided the Veteran with notice fulfilling the requirements of 38 C.F.R. § 3.159(b) in letters mailed in August 2008 and February 2010.  The letters also contained information of the disability-rating and effective-date elements of the claims.  See id.   

VCAA notice should be given before an initial agency of original jurisdiction decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, including notice of the Dingess and Kent elements of the claims, was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the September 2011 supplemental statement of the case.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered  appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected disabilities since he was examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

As to the claim for new and material evidence, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108  before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As discussed below, the Veteran has not submitted new and material evidence to reopen the claim, and thus an examination is not warranted.  

The Board also finds that VA has complied with the June 2008 and November 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, the Veteran was provided notice of VA's duties to notify and assist and VA examinations were conducted in December 2008 and July 2011 to determine the severity of the Veteran's neurological and vascular conditions of the left lower extremity.  All the claims were then readjudicated in September 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having not been submitted, reopening of the claim for entitlement to service connection for peripheral neuropathy, blood clots, and blockage of the right lower extremity, to include as secondary to service-connected varicose veins of the left lower extremity, is denied. 

Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied. 

For the period prior to July 21, 2004, entitlement to a rating in excess of 20 percent for thrombophlebitis and varicose veins of the left lower extremity is denied. 

For the period beginning July 21, 2004, entitlement to a rating of 40 percent, but not higher, for thrombophlebitis and varicose veins of the left lower extremity is granted subject to controlling regulations applicable to the payment of monetary benefits.  


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


